Title: To James Madison from Edmund Pendleton, 7 April 1789
From: Pendleton, Edmund
To: Madison, James


Dr. Sir
Virga. April the 7th. 1789.
Will you Pardon my interrupting for a moment your Attention to the great subjects before you, to ask you how you do, whethr. your Legislative body is Organized, the President & V. P. in Office, and the general complexion of yr. Members? You know how much I esteem yr. Correspondence, & my earnest appetite for News; as I do your kind inclination to gratify me, but I must repeat my Caveat agt. your doing it, when it will interfere either with business, or that necessary recreation, of which I fear you do not take enough for your health. A line in any leisure moment, will be thankfully accepted.
I have nothing to give you from hence, the Papers being occupied by Decius, Anti-Decius & their Auxilaries—but what do you think of I. W’s new Species of Patriotism, that of paying British debts into the Treasury at 1 for 75? This is a bold stride to annex that sacred Character, to what had hitherto been only attempted to be Palliated.
Our Elections are commencing & seem to be as warmly canvassed, as if there were loaves & fishes to be distributed, & the feast to continue for seven years. Alas! “what havock does Ambition make amongst mankind.” Of wch., as far as I know myself, I have None but that of being esteemed by the great and good of my acquaintance, which will always induce me to be wth. sincere regard, Dear Sir Yr. mo. Affe. & Obt. Servt.
Edmd Pendleton
My Complts. to all my representatives who care for me.
